Case 3:19-cv-00123-MMA-MSB Document 43 Filed 07/31/20 PageID.469 Page 1 of 1


  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT

  9                     SOUTHERN DISTRICT OF CALIFORNIA
 10

 11    CLIENT SOLUTIONS ARCHITECTS,                 Case No. 3:19-CV-00123-MMA-MSB
       LLC; and THE HARTFORD,
 12                                                 ORDER APPROVING
 13                        Plaintiffs,              STIPULATION OF DISMISSAL
             v.                                     WITH PREJUDICE
 14

 15    UNITED STATES OF AMERICA,                    [Doc. No. 42]
 16                        Defendant.
 17

 18         The parties have filed a stipulation of dismissal pursuant Federal Rule of
 19   Civil Procedure 41(a)(1)(A)(ii). Having considered the stipulation, and good cause
 20   appearing therefor, the Court APPROVES the stipulation. The above entitled
 21   action shall be and hereby is dismissed in its entirety with prejudice. The parties
 22   shall each bear their own costs and attorneys’ fees incurred in this action.
 23

 24         IT IS SO ORDERED.
 25

 26   Dated: July 31, 2020
 27

 28


                                             1
